Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, including that of Cande, Fitzpatrick, Nagao, Ilkura, and the IDS filed June 1, 2022, teach related storage system related fees and costs but fail to teach the combination including the limitation of the storage amount is at least one of a write amount and a physical use amount, the write amount is a total amount of data received as a write target, and the physical use amount is a total amount of data physically stored in the storage device, and the processor calculates a fee as a storage cost that is a cost related to use of the storage device in a target period, based on a storage amount and a read amount in the target period in accordance with a result of the monitoring; and when write target data is received, storing the data to a storage device and recording a write time point of the data to a memory, and calculating a fee related to use of the storage device in a target period, based on a data amount related to a write and an elapsed time from a write time point of data taken as a write target to the target period.

Cande teaches cloud-storage with garbage collection fee processing, Fitzpatrick teaches storage tier service plans and associated costs, Nagao teaches deduplication and cloud service storage charging, and Ilkura teaches data storage and communication costs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/BRIAN R PEUGH/Primary Examiner, Art Unit 2133